Citation Nr: 1640170	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction (ED).  

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired eye disorder to include left eye injury residuals.  

5.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to service connection for a prostate disorder.  

7.  Entitlement to service connection for a right hand disorder to include arthritis and fingernail discoloration.  

8.  Entitlement to service connection for a left hand disorder to include arthritis and fingernail discoloration.  

9.  Entitlement to service connection for a right foot disorder to include skin and toenail discoloration.  

10.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1969 to May 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the San Diego, California, Regional Office which denied both service connection for right foot pain, hypertension, ED, PTSD, an eye disorder, prostate pain, arthritis of the hands, discoloration of the fingernails, and right foot skin and toenail discoloration and a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  In July 2015, the Los Angeles, California, Regional Office (RO), in pertinent part, granted service connection for right lower extremity peripheral neuropathy claimed as right foot pain; assigned a 20 percent evaluation for that disability; and effectuated the award as of July 29, 2008.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In a February 2014 written statement, the Veteran conveyed that "I'm not working and have no other income."  In an April 2014 written statement, the Veteran indicated that his only income was his VA compensation benefits.  The Veteran's written statement may be reasonable construed as an informal claim of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore the issue of entitlement to a TDIU is currently on appeal and will be addressed below.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In a July 2009 Appeal to the Board (VA Form 9), the Veteran advanced an informal claim of entitlement to service connection for seizures.  The issue of service connection for a seizure disorder has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of service connection for ED, an acquired psychiatric disorder to include PTSD, an acquired eye disorder to include left eye injury residuals, hepatitis C, a prostate disorder, a right hand disorder to include arthritis and fingernail discoloration, a left hand disorder to include arthritis and fingernail discoloration, and a right foot disorder to include skin and toenail discoloration; an increased evaluation for the Veteran's Type II diabetes mellitus; and a TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Service connection is currently in effect for Type II diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity.  

2.  Hypertension has been related to the Veteran's service-connected Type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the decision below, the Board grants service connection for hypertension.  As such action represents a complete grant of the benefits sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for hypertension is warranted as he initially manifested the claimed disability secondary to his service-connected Type II diabetes mellitus.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection has been established for Type II diabetes mellitus, right lower extremity peripheral neuropathy, and left lower extremity.  

The report of a December 2008 examination conducted for VA states that the Veteran presented a five year history of hypertension.  The Veteran was diagnosed with hypertension.  The examiner commented that "[t]he claimant has essential hypertension" and "[e]ssential hypertension is aggravated by diabetes because diabetes is known to damage all types of blood vessels and can cause or aggravate hypertension."  

The Veteran has advanced that service connection for hypertension is warranted secondary to his service-connected Type II diabetes mellitus.  A physician has reported that "[e]ssential hypertension is aggravated by diabetes because diabetes is known to damage all types of blood vessels and can cause or aggravate hypertension."  In the absence of any competent evidence to the contrary, the Board concludes that service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

ORDER

Service connection for hypertension is granted.  


REMAND

All Issues

A January 2014 VA treatment record states that the Veteran reported being in receipt of Social Security Administration (SSA) disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

ED

The report of the December 2008 examination conducted for VA states that "there is no diagnosis [of ED] because the claimant does not claim the condition."  In his June 2009 notice of disagreement (NOD), the Veteran advanced that his ED "is secondary to diabetes and high blood pressure" and he was "on medication for this."  

The Veteran has not been afforded a VA examination which addresses the relationship, if any, between his ED and his Type II diabetes mellitus, hypertension, and other service-connected disorders.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation of the cited ED treatment is not of record.  VA clinical documentation dated after January 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Acquired Psychiatric Disorder

The Veteran asserts that service connection for an acquired psychiatric disorder to include PTSD is warranted as the claimed disorder was initially manifested during active service secondary to his traumatic combat-related experiences in the Republic of Vietnam.  The accredited representative notes that the Veteran failed to appear for previously scheduled VA examinations.  He requests that the Veteran's appeal be remanded to the AOJ so that the Veteran may be again scheduled for a VA psychiatric examination.   

The Veteran's service treatment records states that he participated in combat in the Republic of Vietnam and was seen for psychiatric complaints.  An October 1969 psychiatric evaluation notes that the Veteran had "a conflict about combat;" was diagnosed with hyperventilation syndrome; and "gets acute attacks in field (last one 10 Oct) & needs evacuation."  The Veteran was diagnosed with a "neurotic conflict."  The Veteran's January 1970 physical examination for service separation states that the Veteran noted to both exhibited a "passive-aggressive personality" and no psychiatric abnormalities.  

The post-service clinical documentation of record reflects that the Veteran's acquired psychiatric disability has been variously diagnosed as PTSD, an adjustment disorder with an anxious mood and a history of trauma, and recurrent major depressive disorder with psychotic symptoms.  

While the Veteran has failed to appear for scheduled VA psychiatric evaluations, the accredited representative has tacitly advanced that the Veteran will appear for any scheduled examination in the future.  Therefore, additional action should be taken to afford the Veteran a VA psychiatric examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder and its relationship, if any, to active service.  

Hepatitis C, Prostate Disorder, Right Hand Disorder, Left Hand Disorder and Right Foot Disorder to include Skin and Toenail Discoloration.  

The Veteran contends that service connection for hepatitis C, a prostate disorder, right hand arthritis and fingernail discoloration, left hand arthritis and fingernail discoloration, and right foot disorder to include skin and toenail discoloration is warranted as the claimed disabilities were manifested either as the result of his service in the Republic of Vietnam and/or secondary to his Type II diabetes mellitus and other service-connected disorders.  

The Veteran has not been afforded VA examinations which addressed the nature and etiology of his hepatitis C, prostate disorder, right hand disorder, left hand disorder, and right foot disorder and their relationship, if any, to active service and his service-connected disabilities.  

Type II Diabetes Mellitus

The Veteran asserts that his Type II diabetes mellitus warrants assignment of an evaluation in excess of 20 percent as it requires the use of insulin and is productive significant impairment of his eyes and lower extremities.  The accredited representative states that the Veteran's diabetic symptomatology has increased in severity since the last VA diabetes mellitus examination of record.  

The Veteran was last afforded a VA diabetes mellitus examination in December 2008, some seven years ago.  Therefore, the Board finds that further VA diabetes mellitus evaluation is necessary.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issues of the Veteran's entitlement to a TDIU is inextricably intertwined with the issues of service connection for ED, an acquired psychiatric disorder to include PTSD, an acquired eye disorder to include left eye injury residuals, hepatitis C, a prostate disorder, a right hand disorder to include arthritis and fingernail discoloration, a left hand disorder to include arthritis and fingernail discoloration, and a right foot disorder to include skin and toenail discoloration and an increased evaluation for the Veteran's Type II diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his ED, acquired psychiatric disorder, acquired eye disorder, hepatitis C, prostate disorder, right hand disorder, left hand disorder, and right foot disorder and all treatment of his service-connected Type II diabetes mellitus after December 2008, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2014.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for incorporation into the record.  

4.  Schedule the Veteran for a VA urological examination in order to determine the nature and etiology of his ED and prostate disorder and their relationship, if any, to active service include the Veteran's service in the Republic of Vietnam and his service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified ED and/or prostate disorder had its onset during active service; is related to the Veteran's service in Republic of Vietnam; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and hypertension.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his acquired psychiatric disorder and its relationship, if any, to active service and the Veteran's in-service psychiatric complaints.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired disorder had its onset during active service; is related to the Veteran's in-service psychiatric symptoms and his combat-related experiences in the Republic of Vietnam; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his hepatitis C and its relationship, if any, to active service include the Veteran's service in the Republic of Vietnam and his service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hepatitis C had its onset during active service; is related to the Veteran's service in Republic of Vietnam; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and hypertension.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

7.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to determine the nature and etiology of his claimed right hand, left hand, right foot, nail, and skin disabilities and their relationship, if any, to active service include the Veteran's service in the Republic of Vietnam and his service-connected disorders.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right hand, left hand, right foot, nail, and/or skin disorder had its onset during active service; is related to the Veteran's service in Republic of Vietnam; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is currently in effect for Type II diabetes mellitus, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, and hypertension.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

8.  Schedule the Veteran for a VA diabetes mellitus examination conducted in order to determine the current nature and severity of his Type II diabetes mellitus.  The examiner should express an opinion as to the impact of the Veteran's Type II diabetes mellitus upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

9.  Then readjudicated the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


